IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


WALMART, INC.,                           )
                      Employer-Below,    )
                           Appellant,    )
                                         )
               v.                        ) C.A. No. N21A-07-003 PRW
                                         )
PAMELA GALLAGHER,                        )
               Claimant-Below,           )
                     Appellee,           )

                       Submitted: February 24, 2022
                         Decided: May 24, 2022


       Upon Walmart Inc.’s Appeal from the Industrial Accident Board,
                              AFFIRMED.



                       MEMORANDUM OPINION




Maria Paris Newell, Esquire, HECKLER   AND   FRABIZZIO, Wilmington, Delaware,
Attorney for Appellant Walmart, Inc.

Gary S. Nitsche, Esquire, and Joel H. Fredericks, Esquire, WEIK NITSCHE &
DOUGHERTY LLC, Wilmington, Delaware, Attorneys for Appellee Pamela
Gallagher.



WALLACE, J.
          Walmart, Inc. files this appeal from Industrial Accident Board’s (the “Board”

or “IAB”) grant of Pamela Gallagher’s Petition to Determine Additional

Compensation Due. The Court finds the Board’s decision is supported by substantial

evidence and is free from legal error.           Accordingly, the Board’s decision is

AFFIRMED.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

          Pamela Gallagher worked for Walmart for approximately five years.1 Her job

required her to unload trucks, bend down and lift boxes, and break down boxes.2

During her shift on June 13, 2018, Ms. Gallagher “bent over at one point and . . . felt

excruciating pain in [her] lower back.”3 She was immediately “stuck in a bent over

position.”4 The pain concentrated in her low back and radiated into her right thigh.5

Ms. Gallagher was taken by ambulance to the Saint Francis Hospital emergency

room for evaluation and treatment.

          In the ambulance, Ms. Gallagher told the EMT’s that she thought she was




1
    Transcript of Apr. 23, 2021 IAB Hearing at 10 (marked as “Tab 2” in the IAB Record;
hereinafter “Hr’g Tr.”), Walmart v. Gallagher, N21A-07-003 PRW, Aug. 13, 2021 (D.I. 5).
2
    Id.
3
    Id. at 11.
4
    Id.
5
    Id. at 12.

                                           -2-
suffering a flare up from a prior “sciatica” issue.6 Ms. Gallagher’s sciatica began

after the birth of her son, more than thirty years before.7 She described the sciatica

symptoms as gradual, inconsistent pain that came and went, mainly affecting her

buttocks area.8 Before June 13, 2018, her sciatica would flare up and go away in a

short period of time.9 This condition did not impede her ability to work, and

Ms. Gallagher did not recall receiving any specific medical treatment—other than

one spinal injection—over the years for her sciatica.10 According to Ms. Gallagher,

the sciatica symptoms and the pain resulting from the June 13, 2018 incident weren’t

the same.11

           After being discharged from Saint Francis, Walmart sent Ms. Gallagher to

Concentra to treat the work injury and coordinate her continued care.12 While at

Concentra, Ms. Gallagher participated in physical therapy, completed a battery of




6
     Id. at 12.
7
     Id.
8
     Id. at 12-13.
9
     Id. at 16.
10
    Id. at 13-14. Other than one prior back injection, Ms. Gallagher did not receive any other
therapeutic, medical, chiropractic or other treatment for sciatica. Id. at 14.
11
     See id. at 25-26, 32-33, 45-46, 48-50.
12
    Id. at 14-15. Concentra medical records reflect Ms. Gallagher reported a “prior history of
sciatica with some involvement to the left thigh.” Id. at 15.

                                              -3-
chiropractic treatments, and underwent an MRI.13 After receiving the MRI results,

Concentra referred Ms. Gallagher to Dr. Selina Xing, M.D. Dr. Xing recommended

that Ms. Gallagher receive a back injection—a selective nerve root block.14

Concurrently, Concentra referred Ms. Gallagher to a neurologist at Christiana Care

to “confirm the need for . . . the [selective nerve root block] injections.”15 After

completing an examination, the neurologist agreed with the reasonableness and

necessity of the nerve root block injection.16 During the month of December 2018,

Dr. Xing performed the selective nerve root block procedure.17

           That provided Ms. Gallagher temporary relief but about five months later

Ms. Gallagher’s pain returned to its pre-procedure level.18 In June 2019, Dr. Xing

repeated the selective nerve root procedure.19 Like the first injection, this second

procedure provided Ms. Gallagher short-term relief.              But after six months,

Ms. Gallagher’s pain returned.20


13
     Id. at 15.
14
     Id. at 16.
15
     Id. at 16-17.
16
     Id. at 17.
17
     Id.
18
     Id.
19
   Id. at 17-18. All of Ms. Gallagher’s workers’ compensation claims were processed and paid
by Walmart’s workers’ compensation carrier. Id. at 18.
20
     Id. at 18.

                                            -4-
         In early 2020, Ms. Gallagher’s pain became worse than it had been prior to

the selective nerve block injections.21 She tried acupuncture but that didn’t relieve

her back pain.22 Dr. Xing recommended, for a third time, that Ms. Gallagher repeat

the selective nerve root block procedure.23 Soon thereafter, she performed that

procedure. Just as with the first two injections, Ms. Gallagher received only

temporary relief.24 Approximately six months after the third try, Ms. Gallagher’s

pain returned. So Dr. Xing referred Ms. Gallagher to Dr. Mark Eskander, a board-

certified orthopedic spine surgeon.25

         On October 1, 2020, Dr. Eskander recommended that Ms. Gallagher undergo

spinal fusion surgery and classified Ms. Gallagher as totally disabled pending

surgery.26 Ms. Gallagher agreed to the surgery but it was postponed because

Walmart’s workers’ compensation insurance carrier declined to pay for it.27

         Up to this point in Ms. Gallagher’s treatment, Walmart never contested that

Ms. Gallagher suffered a work-related injury on June 13, 2018, or that any given



21
     Id. at 19.
22
     Id. at 20.
23
     Id. at 20-21.
24
     Id. at 21.
25
     Id. at 21. Ms. Gallagher’s last day of work had been August 27, 2020. Id. at 28.
26
     Id. at 22.
27
     Id. at 22-23.

                                                -5-
treatment or procedure wasn’t both necessary and appropriate. Indeed, Walmart

paid for all treatments related to the June 2018 work injury—until Dr. Eskander

recommended spinal fusion surgery.

       On October 29, 2020, Ms. Gallagher filed a Petition to Determine Additional

Compensation Due to an Insured Employee. Ms. Gallagher claimed she was entitled

to total disability benefits, payment of medical expenses, including the surgery

recommended by Dr. Eskander, and attorney’s fees.

       The Industrial Accident Board conducted a hearing on Ms. Gallagher’s

petition. Prior to the hearing, the Parties submitted a stipulation of facts to the Board.

Through that stipulation, the parties agreed that: (1) Ms. Gallagher had sustained a

compensable injury to her low back as a result of a June 13, 2018 work-related

accident while working for Walmart; (2) Ms. Gallagher had filed a Petition to

Determine Additional Compensation Due “seeking payment of all medical expenses

and periods of disability associated with the low back surgery proposed by Dr. Mark

Eskander;” and, (3) Walmart disputed the reasonableness, necessity and causal

relationship of the low back surgery to the June 13th work-related accident.28

       After a comprehensive review of the evidence presented at the hearing, the

Board granted Ms. Gallagher’s Petition for Additional Compensation Due.



28
   Joint Stipulation of Facts (marked as “Tab 7” in the IAB Record; hereinafter “Jt. Stip.”),
Walmart v. Gallagher, N21A-07-003 PRW, Aug. 13, 2021 (D.I. 5).

                                            -6-
The Board reviewed Ms. Gallagher’s medical records beyond those relevant to her

present injury and considered the medical expert testimony offered through the

depositions of both Dr. Eskander and Walmart’s expert, Dr. Andrew Gelman.

Importantly, in assessing the testimony of the respective physicians’ positions, the

Board rejected Dr. Gelman’s testimony, explaining it:

         . . . did not find Dr. Gelman credible. Among other contentions
         Dr. Gelman made, the Board rejects the contentions that [Ms.
         Gallagher] had poor prognosticators of not having a successful surgical
         outcome because the surgery relates to a worker’s compensation claim
         and because [Ms. Gallagher] has an attorney representing her. The
         Board notes Dr. Gelman was selective during his direct testimony by
         not acknowledging that prior to rendering his initial opinion, he was
         aware of the low back references cited above in the ambulance records,
         the Concentra records of July 9, 2018, and the MedExpress medical
         records. Dr. Gelman, pursuant to his second defense medical
         examination, opined that [Ms. Gallagher]’s injury was limited to a
         sprain and strain that her lumbar radiculopathy diagnosis returned to
         baseline. The latter opinion is counter to the course of medical
         treatment. [Ms. Gallagher]’s burden of proof is relatively low. The
         Board is satisfied that Dr. Eskander’s proposed fusion surgery is
         reasonable, necessary and causally related to the work accident.29

The Board acknowledged the compensability of the spinal fusion surgery and

awarded payment of: (1) outstanding medical bills; (2) Ms. Gallagher’s medical

expert witness fees; and, (3) payment of a reasonable attorney’s fees.30



29
    IAB Decision on Petition to Determine Additional Compensation Due at 26 (marked as “Tab
8” in the IAB Record; hereinafter “IAB Decision”), Walmart v. Gallagher, N21A-07-003 PRW,
Aug. 13, 2021 (D.I. 5).
30
     Id. at 28.

                                           -7-
Ms. Gallagher suffered a work-related, compensable injury, and the Board ordered

Walmart to pay for reasonable and necessary medical services connected with that

injury, including the spinal fusion surgery.31 The Board concluded the proposed

surgery was reasonable, necessary, and causally related to the Walmart work

accident.32

           Walmart filed a timely appeal to this Court and the matter has been fully

briefed. In sum, Walmart argues: (1) that its due process rights were violated by the

IAB’s purported refusal to allow it to present certain evidence; and (2) the IAB erred

in finding an implied agreement for compensation of an injury that was not covered

in the earlier express agreements and final receipts.

                                 II. STANDARD OF REVIEW

           This Court’s authority to review appeals from the Board is governed by

29 Del. C. § 10142(d) which provides: “[t]he Court’s review, in the absence of

actual fraud, shall be limited to a determination of whether the agency’s decision

was supported by substantial evidence on the record before the agency.”33 Indeed,

“[t]he limited role of . . . the Superior Court, when reviewing an appeal from the




31
     Id. at 25.
32
     Id.
33
     DEL. CODE ANN. tit. 29, § 10142(d) (2021).

                                              -8-
IAB, is to determine whether the Board’s decision is supported by substantial

evidence and is free from legal error.”34

        Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”35 Where the Board adopts one medical

opinion over another—as is its prerogative when medical evidence is in conflict—

the opinion adopted by the Board constitutes substantial evidence for purposes of

appellate review.36 But when that conflicting expert medical testimony is by

deposition, the Board should provide “‘specific relevant reasons’ based on evidence

in the record for accepting one expert’s testimony over the other’s.”37

        Now, when this Court reviews the record before the Board for substantial

evidence it “must consider the record in the light most favorable to the party

prevailing below, resolving all doubts in her favor”38 and it will not weigh the

evidence, determine questions of credibility, or make its own factual findings and




34
     Munyan v. Daimler Chrysler Corp., 909 A.2d 133, 136 (Del. 2006).
35
     Histed v. E.I. DuPont de Nemours & Co., 621 A.2d 340, 342 (Del. 1993).
36
     Munyan, 909 A.2d at 136.
37
   Elliott v. State, 2014 WL 3049504, at *4 (Del. Super. Ct. June 30, 2014) (citing Rhinehardt-
Meredith v. State, 2008 WL 5308388, at *5 (Del. Dec. 22, 2008) (discussing Lindsey v. Chrysler
Corp., 1994 WL 7500345 (Del. Super. Ct. Dec. 7, 1994))).
38
     Steppi v. Conti Electric., Inc., 2010 WL 718012, at *2 (Del. Mar. 16, 2010) (cleaned up).

                                                -9-
conclusions.39 Because on appeals like this, only questions of law are reviewed de

novo.40

            This is all to say that where substantial evidence supports the IAB’s decision,

this Court must affirm the ruling unless it identifies an abuse of discretion or a clear

error of law.41

                                 III. PARTIES’ CONTENTIONS

            According to Walmart, the Board denied it due process of law by refusing to

allow it to present evidence supporting defenses it intended to raise during the IAB

hearing. In the IAB Pre-Trial Memorandum, Walmart noted it intended to rely on

“all legal arguments and defenses[,] including forfeiture defenses.”42 To assert one,

some or all of the potentially available defenses, Walmart said it needed to examine

Ms. Gallagher “on her pre-existing history and prior accidents.”43 Walmart says its

hearing strategy was to demonstrate Ms. Gallagher’s “lack of credibility and candor


39
   Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965) (“On appeal from the Board, however,
the Superior Court does not sit as a trier of fact with authority to weight the evidence, determine
questions of credibility, and make its own factual findings and conclusions.”).
40
      Munyan, 909 A.2d at 136.
41
    Id.; see also Bolden v. Kraft Foods, 2005 WL 3526324, at *2 (Del. Dec. 21, 2005) (“Where
substantial evidence supports the administrative decision [of the IAB on a petition for additional
compensation], this Court must affirm the ruling unless it identifies an abuse of discretion or a
clear error of law.”).
42
      Appellant’s Opening Br. at 20, Walmart v. Gallagher, N21A-07-003 PRW, Sept. 7, 2021 (D.I.
9).
43
      Id.

                                               -10-
in reporting her extensive pre-existing [medical] history”44 which, it goes on, would

call into question the necessity of the spinal fusion surgery recommended by

Dr. Eskander.45

           Walmart complains the Board also limited its ability to develop the factual

bases for certain purported defenses by prodding counsel, on several occasions, to

“move on” during the questioning of Ms. Gallagher.46 Walmart insists the comments

of the Board to “move on” impacted its ability to establish a civil forfeiture defense

and a so-called Nally47 argument. Walmart asserts at least one “Board Member had

already reached a decision and was unwilling to hear any evidence to the contrary.”48

Walmart argues it was “denied the ability to put forth any of [its] defenses [as it] was

unable to bring in the relevant evidence.”49

           Second, Walmart claims there was an implied agreement for compensation



44
     Id.
45
     Id.
46
     Id.
47
    That is, Walmart suggests the evidence or testimony it complains was excluded would have
allowed it to argue that Ms. Gallagher’s existing condition was actually a result of some pre-
Walmart injury. See Standard Dist. Co. Through Pennsylvania Mfrs. Ass’n Ins. Co. v. Nally, 630
A.2d 640 (Del. 1993) (reiterating the “last injurious exposure” rule—which prescribes the
appropriate methodology for determining successive carrier responsibility where there are alleges
to have been multiple episodes of industrial accident-related injuries or changes in physical
condition).
48
     Appellant’s Opening Br. at 21.
49
     Id.

                                              -11-
for only a certain type of injury—namely a lumbar strain. Walmart contends the

Board abused its discretion in concluding the prior agreements between

Ms. Gallagher and Walmart related to a “lumbar radiculopathy” diagnosis, thereby

allowing the Board to award Ms. Gallagher benefits beyond the prior settlement for

a lumbar strain.50

           Ms. Gallagher asserts Walmart “was provided every opportunity to present all

relevant and admissible evidence it desired.”51 Walmart, she says, made legal

arguments supported by the evidence and the Board did not impede its counsel from

questioning her.52 According to Ms. Gallagher, the Board sustained just one of her

objections and overruled all of her later objections, allowing Walmart to continue its

cross-examination.53 And the Board never instructed Ms. Gallagher not to answer

questions on cross-examination nor refused to allow Walmart to ask Ms. Gallagher

relevant questions.54 In fact, says Ms. Gallagher, the Board allowed Walmart “to

cross-examine [her] as long as it wanted,” and Walmart’s counsel “is the one that




50
     Id. at 29. It appears this claim was not raised in the hearing below.
51
    Appellee’s Answering Br. at 16, Walmart v. Gallagher, N21A-07-003 PRW, Sept. 27, 2021
(D.I. 10).
52
     Id.
53
     Id. at 18.
54
     Id.

                                                -12-
concluded the cross-examination.”55          Ms. Gallagher suggests that the Board

considered all Walmart’s legal arguments in its decision and its evidentiary rulings

were correct and appropriate.

           As to Walmart’s second claim, Ms. Gallagher contends this litigation involves

“a permanent impairment already acknowledged by written agreement and

[Walmart]         is attempting to argue that the injury is now resolved.”56         In

Ms. Gallagher’s view, the Board “did not determine that the surgery was reasonable,

necessary and related because of the payment of medical treatment prior to the

surgical recommendation.”57 Instead, the Board was addressing Walmart’s request

for the Board to revisit the compensability of treatment in the first place. Says

Ms. Gallagher, because Walmart previously conceded the injury, it could not now

deny the existence of an injury.58 And, because Walmart previously conceded the

injury was permanent, it could not claim it was “resolved.”59 Walmart paid for

injections that their own expert “agreed were used to treat lumbar radiculopathy, so

it could not now claim those injections were unrelated.”60                 And, insists


55
     Id. at 19.
56
     Id.
57
     Id. at 20.
58
     Id.
59
     Id.
60
     Id.

                                            -13-
Ms. Gallagher, the Board’s ultimate determination of the reasonableness, necessity

and causal relationship of the proposed surgery was based on the Board’s own

review of all the evidence at the hearing and “accepting Dr. Eskander’s credibility

over that of Dr. Gelman.”61

                                         IV. DISCUSSION

           A basic tenet of procedural due process is that litigants have the right to

receive notice and to be heard “at a meaningful time and in a meaningful manner.”62

“While administrative hearings are not subject to all the same ‘rules’ as judicial

proceedings, parties to administrative hearings are entitled to the protections

provided” by core notions of due process.63 But indeed, “what makes up due

process” in a given situation “is a flexible concept, calling for the procedural

protections each particular set of circumstances demands.”64                      Just so in IAB

hearings.



61
     Id.
62
     Slawik v. State, 480 A.2d 636, 645 (Del. 1984).
63
     Eckeard v. NPC Int’l, Inc., 2012 WL 5355628, at *3 (Del. Super. Ct. Oct. 17, 2012).
64
    Id. See also Vincent v. Eastern Shore Markets, 970 A.2d 160, 164 (Del. 2009)
(Observing in an IAB appeal: “Due process, unlike some legal rules, is not a technical notion with
a fixed content unrelated to time, place, and circumstances; rather it is a flexible concept which
calls for such procedural protections as the situation demands. As it relates to the requisite
characteristics of the proceeding, due process entails providing the parties with the opportunity to
be heard, by presenting testimony or otherwise, and the right of controverting, by proof, every
material fact which bears on the question of right in the matter involved in an orderly proceeding
appropriate to the nature of the hearing and adapted to meet its ends.”) (internal citations omitted).

                                                -14-
           The Board is not bound by the formal rules of evidence.65 Yet those rules are

generally applied in Board hearings, subject to the exercise of the Board’s discretion.

Specifically, Industrial Accident Board Rule 14(C) provides:

           (C) The rules of evidence applicable to the Superior Court of the State
           of Delaware shall be followed insofar as practicable; however, that
           evidence will be considered by the Board which, in its opinion,
           possesses any probative value commonly accepted by reasonably
           prudent persons in the conduct of their affairs. The Board may, in its
           discretion, disregard any customary rules of evidence and legal
           procedures so long as such a disregard does not amount to an abuse of
           its discretion.66

Rule 14 allows the Board to fashion its own procedural rules or relax the rules of

evidence to ensure the efficient administration of claims.67 It’s presumed “the

Board, with its background and expertise, is able to evaluate evidence without the

restrictions and safeguards imparted by the formal rules of evidence.”68

           But the Board’s ability to operate under relaxed evidentiary rules is not

without limit. “[T]he Board . . . may not . . . relax rules which are designed to ensure

the fairness of the procedure. ‘While the nature of the proceedings and the spirit of

the Compensation Law justify some relaxation of the technical rules of evidence,

nevertheless, it is fundamental that the right to confront witnesses, to cross-examine


65
     Torres v. Allen Family Foods, 672 A.2d 26, 31 (Del. 1995).
66
     Industrial Accident Board Rule 14(C).
67
     Torres, 672 A.2d at 31.
68
     Id.

                                              -15-
them, to refute them, and to have a record of their testimony must be accorded unless

waived.’”69 The rules applied—including that affording a right to cross-examine

hearing witnesses—are designed to guarantee the substantial rights of the parties and

are based on fundamental notions of fairness.70 And the IAB’s exclusion of relevant,

material and competent evidence—if done in a way that exceeds the bounds of

reason in view of the circumstances or so ignores recognized rules of law or practice

to the extent it produces injustice71—could present grounds for reversal if that

evidence exclusion is unfairly prejudicial.72

     A. THE DUE PROCESS CLAIM

        On December 14, 2020, Walmart filed a Pre-Trial Memorandum.73 In that

memorandum, Walmart, without specificity, generally asserted the following

defenses:



69
   Id. (quoting Gen. Chemical Div., Allied Chemical & Dye Corp. v. Fasano, 94 A.2d 600, 601
(Del. 1953); accord Air Mod Corp. v. Newton, 215 A.2d 434, 439 (Del. 1965)).
70
     Id. (citing 3 Arthur Lawson, The Law of Workmen’s Compensation § 79.83(a) (1995)).
71
   See Willis v. Plastic Materials, Co., 2003 WL 164292, at *1 (Del. Super. Ct. Jan. 13, 2003);
Cooper v. Delaware Bd. of Nursing, 2021 WL 754306, at *2 (Del. Super. Ct. Feb. 26, 2021) (“A
board abuses its discretion where it exceeds the bounds of reason in view of the circumstances or
ignores recognized rules of law or practice so as to produce injustice.”) (cleaned up), aff’d, 2021
WL 4938135 (Oct. 21, 2021).
72
   Torres, 672 A.2d at 31 (citing John Strong, et al. McCormick on Evidence § 352, 513 (4th ed.
1992)).
73
    See Appellant’s Response to Order, Ex. A, Walmart v. Gallagher, N21A-07-003 PRW, Feb.
24, 2022 (D.I. 14).

                                               -16-
         (a) “Any and all defenses applicable/available including caselaw,
             statutes, Larson’s;”

         (b) “Non-compliance with IAB Rules 9 -11;” and

         (c) “19 Del. C. §§ 2343 and/or 2353; forfeitures may apply, AMA
             guides.”74

In pursuit of one or more of these defenses, Walmart, at the start of Ms. Gallagher’s

cross-examination, broached what it described as “Ms. Gallagher’s claim history”—

i.e., prior worker’s compensation claims she allegedly made during the course of her

employment history. By highlighting these prior claims, Walmart believed it could

demonstrate Ms. Gallagher’s “pre-existing history and lack of candor.”75

         Walmart’s counsel specifically reviewed Ms. Gallagher’s “vocational

history,” including when she worked for the following employers: Green Tweed

Company, Central Sprinkler Company, Clements Markets, North Penn Adult Day

Services, and Burlington Coat Factory.76 Walmart asked Ms. Gallagher whether she

“had worker’s compensation claims with all those employers?”77 Ms. Gallagher

couldn’t say she did. For instance, she didn’t recall a workers’ compensation claim




74
     Id. ¶ 13.
75
     Appellant’s Opening Br. at 22.
76
     Hr’g Tr. at 28-29.
77
     Id. at 29.

                                        -17-
for a “slip and fall” injury.78 She did recall, while working at Burlington Coat

Factory, an incident where a “whole rack of clothing fell down on [her] and another

worker.” But Ms. Gallagher didn’t believe she had reported that incident to her

employer, received any medical treatment for the event, or suffered any injury.79

           Walmart then asked Ms. Gallagher about two workers’ compensation claims

it suggested Ms. Gallagher submitted to the Green Tweed Company—one a

repetitive-motion injury to her foot; the other a repetitive-motion injury to her

elbow.80 Ms. Gallagher didn’t deny the injuries or claims but explained she was

“only doing what I was told to do.”81 Walmart then asked Ms. Gallagher about four

workers’ compensation claims she supposedly submitted to the Central Sprinkler

Company, injuries to her back and foot—two in 1998 and two in 1999.82

Ms. Gallagher testified those injuries that occurred more than 20 years ago “weren’t

work related.”83




78
     Id.
79
     Id. at 29-30.
80
     Id. at 30.
81
     Id.
82
     Id.
83
     Id.

                                         -18-
   Ms. Gallagher’s counsel objected, and the following argument ensued:

Ms. Gallagher’s
Counsel:        I have to object. At this point, I do not believe
                [Walmart’s Counsel] is referring to admissible
                evidence. I think what she is referring to is a claims
                index search, which is not evidence. And it has not been
                authenticated by anybody to prove that [the claims
                index] actually is accurate. What those are are internal
                databases where adjustors put in information, and they
                do it sometimes when there is no treatment at all. If
                somebody slips at work, says they feel some pain in
                their ankle. They don’t get any treatment. The
                employer has to report it to the insurance company.
                They write right ankle. I mean, I – at this point I don’t
                believe [Walmart’s Counsel] is referring to any medical
                records, because it certainly hasn’t been discussed by
                any of the medical doctors. And in my review of the
                records, I don’t recall seeing any of that. I think it is in
                a claims index search that is inadmissible.

 Walmart’s
 Counsel:          My response to that is this is the Ms. Gallagher’s claim
                   history. I am asking her to verify the accuracy of it. She
                   can indicate the accuracy of the claims history and go
                   into the details that the Claimant attorney is indicating
                   and can deny it or admit to it. So, I think that it is
                   entirely relevant, the fact that she has at least 11 workers
                   compensation claims. And she can accept or deny them
                   here today.

Ms. Gallagher’s
Counsel:        And how is it, in furtherance of my objection, how is a
                claim for a right ankle injury of any bearing to a low
                back acknowledged claim for the last two and a half
                years, when really what we are talking about is a
                medical opinion about the reasonableness, necessity,
                and causal relationship of the low back surgery. That—
                that is in addition to my objection as to the evidence
                itself.
                                      -19-
     Walmart’s
     Counsel:            And going to relevancy, her functional level (inaudible)
                         some of the arguments I am going to be making today,
                         this is all very relevant. I am asking for the Board to –

     Hearing Officer: These are over —

     Walmart’s
     Counsel:            — at this time.

     Hearing Officer: They’re — they are going to be sustained. We are going
                      to move on.

     Walmart’s
     Counsel:            Thank you.84

     Walmart never: addressed the substance of Ms. Gallagher’s objection—that the

source of the data it relied upon was an inadmissible claims index search; laid a

proper foundation for the questions; nor established the relevance of the alleged

worker’s compensation claims with prior employers. Walmart never: identified the

source of the reputed workers’ compensation claims data; authenticated the source

of the information it sought to admit; nor denied (or conceded) that it was the product

of a claims index search. It also never argued that a claims index search would be

admissible nor explained the relevance of questioning Ms. Gallagher about

purported workers compensation claims that were more than two decades old.




84
    Id. at 30-32. The Hearing Officer also noted, on the record, that the claims were “over 20 years
old.” Id. at 32.

                                               -20-
Under these circumstances, the Hearing Officer did not abuse her discretion in

sustaining Ms. Gallagher’s objection.

        Ms. Gallagher’s cross-examination continued, and Walmart’s counsel

focused her inquiry on Ms. Gallagher’s medical records—from both before and after

the June 13, 2018 injury—to suggest that Ms. Gallagher had a demonstrated pattern

of underreporting (or misreporting) her medical history to a host of treatment

providers, including Dr. Eskander. Walmart attempted through this examination to

attack Ms. Gallagher’s credibility in general and show that the medical history she

provided at the hearing was not supported by the medical records

contemporaneously created at the time she saw any given medical provider.85

        Walmart specifically asked Ms. Gallagher about her medical and treatment

history. That included inquiry on records that disclosed reported lower back issues

(or the absence of same) from medical records created on the following pre-June

2018 dates: (1) June 12, 2009—Ms. Gallagher conceded she saw a doctor for

injuries to her right wrist and lower back;86 (2) August 15, 2009—Ms. Gallagher

could not recall seeing her primary care physician complaining of low back pain




85
    In its Decision, the Board acknowledged Ms. Gallagher’s credibility issues but didn’t outright
reject her testimony. IAB Decision at 25 (“The Board recognizes that Ms. Gallagher presented
with credibility issues but they were not such to cause her to fail to meet her burden of proof.”).
86
     Hr’g Tr. at 33-34.

                                               -21-
after work at North Penn Adult Services;87 (3) February 23, 2011—Ms. Gallagher

did not recall visiting her primary care physician for complaints of back pain and

left flank pain;88 (4) March 20, 2015—reporting pain “in neck, back, shoulders and

knees”;89 (5) a 2015 medical record—reporting an ankle/lower extremity injury;90

(6) August 5, 2016—presenting for treatment of “depression and back pain”;91 (7)

March 21, 2017—Records reflect Ms. Gallagher went to an emergency room in

December 2016 for “back and lower extremity pain bilaterally”);92 (8) March 21,

2017—recommendation for an MRI of the back;93 (9) December 2017—records

indicate chronic conditions, including chronic right side back pain, chronic sciatica,

obesity and depression;94 and, (10) January 12, 2018—record indicating medication

taken for back and knee pain.95

           Walmart then focused on the purported defenses it set forth in the Pre-Trial

Memorandum. The following exchange occurred:

87
     Id. at 34.
88
     Id.
89
     Id. at 32, 35.
90
     Id. at 39-40.
91
     Id. at 35.
92
     Id.
93
     Id. at 39.
94
     Id. at 36.
95
     Id. at 37.

                                           -22-
Walmart’s
Counsel:          Did you inform Walmart, at the time of hire, of all these
                  medical conditions, and how they affected your function
                  and ability to stand and walk, and lift?

Ms. Gallagher’s
Counsel:        Objection. Objection. She hasn’t established the basis
                as to the relevancy of this question. Again, I let a lot of
                this stuff go, because I understand the efficiency with
                these hearings, and the idea of allowing the admission
                of certain evidence, to get to the ultimate conclusion.
                But, at the end of the day, we are talking about an
                already acknowledged permanent injury to the lower
                back, and the reasonableness, necessity and causal
                relationship of a low back surgery. There is no other
                defenses that have been alleged, other than contesting
                the reasonableness, necessity and causal relationship of
                the low back surgery. So, I don’t believe this line of
                questioning is relevant.

Walmart’s
Counsel:          It is relevant. Again, I will be making my arguments, in
                  closing argument, to explain why this is relevant. I am
                  asking for deference from the Board. I have put on the
                  pretrial I intend to rely upon all legal arguments and
                  defenses in this case.

Ms. Gallagher’s
Counsel:        So, there isn’t an allegation that there is some sort of
                misleading of the Employer. Correct me if I’m wrong,
                because I am not the end all, be all, with workers
                compensation terminology, I believe that is similar to a
                forfeiture argument. If I am correct, I don’t believe that
                any of that stuff was specifically disclosed. And if it
                was disclosed, I certainly would have established the
                evidence that would rebut it, in questioning the witness
                at the beginning. And I also probably would have
                established the—and maybe called additional witnesses
                on my end to rebut that.

                                     -23-
     Walmart’s
     Counsel:             2353 is specifically pled on the pretrial memorandum.

     Hearing Officer: Yes.

     Walmart’s
     Counsel:             Which involves—which involves lots of different
                          particular issues. Again, in a claim that has already been
                          acknowledged—for two and a half years . . . . So, did
                          you inform Walmart about these limitations and these
                          physical problems, your function issues, prior to
                          accepting this job position?

     Ms. Gallagher:       No.96

Walmart’s counsel then questioned Ms. Gallagher about medical records and visits

that occurred on or after June 13, 2018: (1) June 13, 2018—No mention of sciatica

in the record);97 (2) visit with Dr. Zeraphos—no mention of sciatica in the record,

but Ms. Gallagher explained the pain she visited the doctor for was “not in the same

location as my sciatica”;98 (3) August 22, 2018 (Dr. Xing)—no prior “injuries,”

noted, prior sciatica “resolved;99 (4) December 19, 2018 (Dr. Xing)—released to


96
    Hr’g Tr. at 40-42. The record does not reflect Walmart offered any evidence at the hearing to
establish, that, at the time Ms. Gallagher was hired, it inquired whether Ms. Gallagher had a
disability or condition that would have disqualified her from employment, or informed
Ms. Gallagher that a particular functional level or physical condition was necessary for the position
for which she was hired. On re-direct examination, Ms. Gallagher testified that when she started
working at Walmart in June 2016 she “did not have an ongoing disability that prevented [her] from
doing any type of work.” Id. at 82. And confirmed that—if she had, in fact, had such an ongoing
disability and if Walmart had asked—she would have told Walmart about it. Id. at 83.
97
     Id. at 43.
98
     Id. at 46.
99
     Id. at 64-65.

                                                -24-
return to work full duty, without restrictions, and Ms. Gallagher went back to work

full time, without restrictions;100 (5) July 17, 2019—Ms. Gallagher no longer has

constant pain in back, radicular symptoms in lower extremity;101 (6) October 1,

2020—Ms. Gallagher’s pain is reported to be a two, on a scale of one to ten;102 and,

(7) April 8, 2021—Ms. Gallagher’s pain is reported to be a two, on a scale of one to

ten.103

            Walmart next questioned Ms. Gallagher on her responses to questions in the

Industrial Accident Board Statement of Facts Upon Failure to Reach an Agreement

(“Statement of Facts”).104 Walmart’s counsel pointed out several omissions and

errors in the answers on the form.105 One final point made by Walmart—Ms.

Gallagher claimed at the hearing that she did not believe she had reached maximum

medical improvement from her injury, but had to concede that in September 2020

she reported she had “reached maximum medical improvement.”106



100
      Id. at 66.
101
      Id.
102
      Id.
103
      Id. at 67.
104
   IAB Statement of Facts Upon Failure to Reach an Agreement (marked as “Tab 4” in the IAB
Record; hereinafter “Statement of Facts”), Walmart v. Gallagher, N21A-07-003 PRW, Aug. 13,
2021 (D.I. 5).
105
      Hr’g Tr. at 70-74.
106
      Id. at 75.

                                           -25-
          Walmart then, of its own accord, ended its cross-examination of

Ms. Gallagher.107 And Walmart declined to ask her any questions after her re-direct

examination.108

          Walmart’s due process claim is based solely on the Board’s conduct during

Ms. Gallagher’s cross-examination. And that record just doesn’t support its due

process claim. To the extent Walmart’s cross-examination was limited, it was only

limited after counsel argued their respective positions on the admissibility of what

was described as a claims index search and the establishment of defenses noted in

the pretrial memorandum.            The Board applied the rules of evidence when

Ms. Gallagher objected and found the claims index search inadmissible. All other

objections by Ms. Gallagher’s counsel were overruled in Walmart’s favor.

          Even given its most generous read, Walmart’s argument for admissibility of

evidence at the Board hearing never directly addressed the objection made or cited

to one rule of evidence. Instead, Walmart’s counsel represented that she intended to

wait until closing argument to reveal the relevance of a particular item of evidence;

counsel then asked for patience or deference from the Board, and summarily referred

to Walmart preserving the right to assert “all legal arguments and defenses.”109 And,


107
      Id. at 78.
108
      Id. at 89.
109
   See, e.g., id. at 32 (“And going to relevancy, her functional level (inaudible) some of the
arguments I am going to be making today, this is all very relevant. I am asking for the Board to -
                                              -26-
during cross-examination when the Board suggested to Walmart some testimony it

was interested in eliciting from Ms. Gallagher and that it believed would assist its

decision,110 the Board did not unduly or unreasonably restrain Walmart’s counsel’s

questioning. In fact, immediately after the Board suggested counsel “move on” to

another line of questioning, she resumed querying Ms. Gallagher on her medical

records—specifically, the August 22, 2018 and December 19, 2018 records from

Dr. Xing,111 a medical record from July 17, 2019,112 and Ms. Gallagher’s visits with

Dr. Eskander on October 1, 2020, and April 8, 2021.113 Walmart then confronted

Ms. Gallagher with the Statement of Facts and questioned her about her answers to

specific items on the form.114 Several other claim-related documents were then

discussed on the record until Walmart’s counsel, by choice, concluded her cross-




- at this time.”); Id. at 41 (“It is relevant. Again, I will be making my arguments, in closing
argument, to explain why this is relevant. I am asking for deference from the Board. I have put
on the pretrial I intend to rely upon all legal arguments and defenses in this case.”); Id. at 55 (Okay,
well, I apologize here, but I am just going to say this prior to the [spinal] injections, Okay? And I
need to put on the case and build the evidence. I—I don’t know [how] else to do this. I’m sorry,
I’ve been doing this 30 years, and under due process, I am allowed to put on my evidence. So, I
would just ask for your patience, because I think it will all come together.”).
110
    One Board member explained, “I’m saying that I’m looking for the history of her medical
history from the time of the accident and—and [what] support Walmart has given her from that
point.” Id. at 53.
111
      Id. at 64-66.
112
      Id. at 66.
113
      Id. at 66-67.
114
      Id. at 70-74.

                                                 -27-
examination.115

            Walmart now suggests that this Court’s decision in Hy-Point Dairy Farms v.

Dumire and IAB,116 supports its argument that the Board denied her due process.

Not so.

            In Hy-Point, the IAB hearing “proceeded in a somewhat unconventional

manner.”117 There the Board permitted the Hy-Point claimant to testify in narrative

form, uninterrupted, for several minutes.118            When the Board started asking

questions, the claimant “went on long, unresponsive soliloquies irrelevant to the

issues under discussion.”119 The Board eventually lost patience with that claimant

and began asking her leading questions while concurrently “cutting her off when she

offered unresponsive answers.”120 The Board “concluded the claimant’s testimony”

and then failed to give the employer an “opportunity to freely tell Hy-Point’s side of

the story.”121 The Board concluded the Hy-Point hearing without: (1) determining



115
      Id. at 81.
116
      2004 WL 2827864 (Del. Super. Ct. Dec. 6, 2004).
117
      Id. at *2.
118
      Id.
119
      Id.
120
      Id.
121
    The Court noted the Board “appeared interested only in whether [the witness] was an owner
of the company, and whether she was privy to any conversations between [the claimant] and [a
part-owner of the company].” Id.

                                              -28-
if Hy-Point’s own witness had concluded her testimony; (2) ascertaining whether

she wanted to present any other evidence for the record; or , (3) giving the employer

“a real chance to present evidence or asking her a relevant question.”122 This Court

concluded the Board “failed to provide Hy-Point a meaningful chance to present its

own evidence or rebut [the claimant’s evidence] . . . the Board became exasperated

with [the claimant’s] ramblings and neglected its duty to hear both sides of the case

and reach a fair and impartial decision.”123

            Unlike the Board in Hy-Point, here the IAB gave the employer a meaningful

opportunity to present evidence, make arguments, and question Ms. Gallagher.

Other than one sustained objection, all other objections by Ms. Gallagher’s counsel

were overruled. The Board can hardly be described as having appreciably limited

Walmart’s questioning of Ms. Gallagher. While the Board may have encouraged

Walmart’s counsel to “move on,” counsel continued to conduct her examination of

Ms. Gallagher as she saw fit, ended the examination on her own accord, and didn’t

ask any questions on re-cross.

            Thereafter, Walmart entered Dr. Andrew J. Gelman’s deposition testimony

into evidence. Dr. Gelman was Walmart’s medical expert who testified in specific

detail about Ms. Gallagher’s medical record history and his several physical


122
      Id. at *3.
123
      Id.

                                           -29-
examinations of Ms. Gallagher. Walmart’s counsel provided Dr. Gelman a list of

Ms. Gallagher’s medical providers.124 Dr. Gelman then reviewed Ms. Gallagher’s

medical records from 31 separate medical providers and detailed the contents of

those prior medical records.125          Responding to leading questions on direct

examination during the deposition, Dr. Gelman highlighted omissions and

discrepancies within and among the records.126 Under these circumstances, Walmart

was afforded the opportunity to ask Dr. Gelman about any of Ms. Gallagher’s

medical records it may have failed to ask Ms. Gallagher about during her testimony.

            In the Decision, the Board referred to approximately 35 of Ms. Gallagher’s

medical records. Its Decision demonstrates that the Board considered the testimony

of Ms. Gallagher, Dr. Eskander, and Dr. Gelman. In short, the Board afforded

Walmart a full and fair opportunity to be heard. And the Court can identify no abuse

of discretion in the hearing conducted by the IAB—i.e. nothing that exceeded the

bounds of reason in view of the circumstances nor any Board action that ignored

recognized rules of law or practice so as to produce injustice or prejudice to Walmart.




124
   See Dep. Tr. of Dr. Andrew J. Gelman, D.O. (marked as “Tab 6” in the IAB Record; hereinafter
“Gelman Tr.”), Walmart v. Gallagher, N21A-07-003 PRW, Aug. 13, 2021 (D.I. 5).
125
      Id.
126
    While the Board allowed Dr. Gelman’s testimony, it “disapprove[d]of the attorney testifying
during direct testimony through leading questions.” IAB Decision at 13, n. 1.

                                             -30-
      B. IMPLIED AGREEMENT FOR COMPENSATION CLAIM

            In Walmart’s second argument, it contends the Board erred in finding an

implied agreement for compensation of an injury that was not in the express

agreements and final receipts between Walmart and Ms. Gallagher. Walmart says

it, as employer, reached an agreement with Ms. Gallagher as to compensation for

just certain limited injuries from the June 13, 2018 work incident. In Walmart’s

view, that settlement was a valid contract through which the parties agreed only that

Ms. Gallagher’s “injury and permanency in question related to a ‘lumbar strain.’”127

            Walmart insists now that the Board “abused its discretion when it considered

extrinsic evidence (medical bills) to change the injury agreed upon by both parties

to ‘lumbar radiculopathy.’”128 This change, it is argued, impermissibly allowed the

Board to go beyond prior permanency determinations already agreed-to and to

improperly award additional compensation to Ms. Gallagher—that being the costs

of surgery approved by the Board.

            Ms. Gallagher counters that the specific petition tried before the Board here

involved a permanent impairment of function that Walmart previously

acknowledged by entering into a written agreement but that Walmart now contends




127
      Appellant’s Opening Br. at 27.
128
      Id.

                                             -31-
is “resolved.”129 And, Ms. Gallagher says, the Board found no implied agreement

as to radiculopathy via payment of Ms. Gallagher’s medical treatment to date, but

instead made its determination after examining all the hearing evidence and

concluding Dr. Eskander’s testimony more credible and persuasive than Dr.

Gelman’s.130

            The Statement of Facts and the hearing transcript establish that the issue

before the IAB was whether Ms. Gallagher’s spinal fusion surgery was a

compensable procedure that was necessary because of the June 2018 work-related

incident at Walmart based on the then-available medical evidence.

            When concluding its cross-examination of Ms. Gallagher, Walmart

questioned her about settling a permanency claim on September 14, 2020.131

Ms. Gallagher objected as to relevance.132 And Walmart responded thusly:

      Walmart’s
      Counsel:            Part of [Ms. Gallagher] attorney’s argument is trying to
                          make some argument that these payments, and some
                          type of agreement has locked Walmart into [the]
                          inability to make any alterations or objections to that
                          agreement. And my response to part of that, if we are
                          going to go to closings, is to reflect what
                          [Ms. Gallagher], the nature and extent of the injury that
                          both [Ms. Gallagher] and her attorney, since she was

129
      Appellee’s Answering Br. at 19.
130
      Id. at 20-21.
131
      Hr’g Tr. at 75.
132
      Id.

                                            -32-
                  represented, agreed to by reflecting what is on the
                  agreements and receipts signed by parties in this case.

Hearing Officer: Well, this—this hearing isn’t scheduled for challenging
                 the agreements that are signed. That—that’s not what
                 is at issue before the Board. Is that what you are trying
                 to do?
Walmart’s
Counsel:         I’m not trying to challenge—

Hearing Officer: No, I’m asking a question—I’m asking. I—I mean, is
                 that what you are trying to do? I was—I was looking
                 through the file, so quite frankly, when you raised the
                 objection, I didn’t hear what the—what the question
                 was to—

Ms. Gallagher’s
Counsel:        So, counsel wants to—wants to ask questions related to
                the agreement and Receipt of Permanent Impairment
                Benefit. The position that I have taken is that
                Dr. Gelman’s opinion onto the resolution of the injury
                is not appropriate as [Walmart] has already paid for and
                acknowledged the last two and a half years of treatment,
                and they have executed an Agreement as to a permanent
                impairment in the amount of seven percent, to the
                lumbar spine. (inaudible) without prejudice—

Walmart’s
Counsel:          No, that’s not true.

Ms. Gallagher’s
Counsel:        Okay. Well, then show an agreement that is not signed
                —I mean that I have an agreement that is signed. So.

Hearing Officer: This isn’t—this is not the opportunity to challenge
                 agreements that are—we have these agreements. I am
                 looking at them. They are signed. That’s not even an
                 issue before the Board. That—that wasn’t even what
                 the petition was about. This isn’t the opportunity to
                 challenge an agreement saying that it’s not an
                                     -33-
                          agreement, for whatever reason it might be. The issue
                          is—is regarding the surgery, and not trying to—

      Walmart’s
      Counsel:            —the parties in this case have signed an agreement
                          indicating nature of injury is a lumbar strain, not a
                          lumbar spinal disk injury. And that is, the seven percent
                          permanency acknowledged was for a lumbar strain, not
                          a disk injury. That’s what the agreements reflect. I am
                          not trying to challenge the agreement. I am trying to
                          show what the parties agreed to, in this case.

      Hearing Officer: Well, then you can just raise it that simply. I—I didn’t
                       hear what all this line of questioning is, but you can just
                       —actually just get to the point and raise it—that simply.
      Walmart’s
      Counsel:         Okay. Well, then I would like the Board to take judicial
                       notice of the Agreements and Receipts in this case, both
                       for total disability and for permanency, which are
                       signed, with witness[es] from [Ms. Gallagher]’s
                       attorney’s office, as recently as September—October
                       timeframe, which reflected that the acknowledged
                       injury in this case is a lumbar strain, not a spinal injury,
                       not a disk injury. So. And with that, I conclude my case
                       —my questioning.133

            Walmart later argued that the earlier permanency agreements confirm that

Ms. Gallagher’s Walmart-related injury was only “a lumbar strain. You don’t have

surgery for a lumbar strain.”134 In Walmart’s view, therefore, it could not be held

responsible for “a permanent ongoing surgical problem.”135 And so, insists Walmart,


133
      Id. at 76-78.
134
      Id. at 146.
135
      Id.

                                            -34-
the IAB abused its discretion by misconstruing its argument and misusing the

evidence of the prior agreement—in tandem with other evidence—to grant

additional compensation for the proposed surgery. But that’s not what the Board

did.

         The complete record demonstrates that the Board examined, inter alia, the

very documents—the September and October 2021 agreements and treatment

receipts—Walmart asked that it take judicial notice of and consider when deciding

this compensability matter. The agreements alone spell out that Ms. Gallagher’s

June 13, 2018 accident from “stacking sales floor/[at Walmart’s] premises” caused

a “lumbar strain” and also describes—in two places—that the result is a “7%

permanent disability to the lumbar spine.”136 No doubt, this was but one bit of

competent evidence the Board considered when it determined whether the admitted

permanent disabling injury now required further compensable surgical treatment.

         Again, this Court does not sit as a trier of fact with authority to weigh the

evidence, determine questions of credibility, and make its own factual findings and

conclusions.137 Rather, the Court must take “due account of the experience and

specialized competence of the Board and of the purposes of our workers’


136
   Office of Workers’ Compensation Agreement as to Compensation (marked as “Tab 5” in the
IAB Record; hereinafter “Compensation Agreement”), Walmart v. Gallagher, N21A-07-003
PRW, Aug. 13, 2021 (D.I. 5).
137
      Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).

                                               -35-
compensation law.”138 The Court can discern no abuse of discretion nor any clear

error of law in the Board’s reliance, in part, on the very documents Walmart

proffered.      In turn, the Court must affirm the IAB’s ruling that additional

compensation was now due for the surgical treatment sought.139

                                       CONCLUSION

        The Board afforded Walmart due process during the hearing to determine

whether Ms. Gallagher’s planned surgical treatment was compensable. Walmart has

failed to demonstrate that the Board excluded relevant, material and competent

evidence from the hearing. Nor did the Board impede Walmart’s ability to fully

develop the record, to offer evidence in support its preferred defense(s), or to cross-

examine Ms. Gallagher. Indeed, the Board acknowledged that the record Walmart

developed did call into question Ms. Gallagher’s credibility.140 But in the end, after

weighing all the evidence, the Board determined that additional compensation was

due.




138
      Histed v. E.I. DuPont de Nemours & Co., 621 A.2d 340, 342 (Del. 1993).
139
      Munyan v. Daimler Chrysler Corp., 909 A.2d 133, 136 (Del. 2006).
140
    IAB Decision at 25. The Board’s Decision acknowledged concerns with the credibility of
Ms. Gallagher but concluded that any credibility concerns were not fatal to her claim. Specifically,
“the Board recognize[d] that Ms. Gallagher presented with credibility issues[,] but they were not
such as to cause her to fail to meet her burden of proof.” Id.

                                               -36-
      The Board’s Decision is supported by substantial evidence, free from legal

error, and was not infected by any abuse of the Board’s discretion. And so, the

Board’s Decision must be AFFIRMED.

      IT IS SO ORDERED.

                                            /s/ Paul R. Wallace

                                            Paul R. Wallace, Judge




                                     -37-